___________
                                    No. 96-3088
                                    ___________
United States of America,                *
                                         *
              Appellee,                  *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Eastern District of Missouri.
Paul C. Turner,                          *
                                         *          [UNPUBLISHED]
              Appellant.                 *

                                    ___________
                     Submitted:     February 5, 1997
                           Filed:   February 20, 1997
                                    ___________
Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________
PER CURIAM.

      Paul C. Turner appeals the 70-month sentence imposed by the district
     1
court after he pleaded guilty to attempting to possess with intent to
distribute more than 500 grams of cocaine, in violation of 21 U.S.C. §§
841(a)(1) and 846. Turner argues he was entitled to an additional one-
level acceptance-of-responsibility reduction under U.S. Sentencing
Guidelines Manual § 3E1.1(b)(2) (1995), as his former counsel caused the
delay in his plea, and he provided the government timely notice of his
intent to plead guilty after new counsel was appointed.

     We conclude the district court did not clearly err by refusing




     1
     The Honorable Carol E. Jackson, United States District Judge
for the Eastern District of Missouri.
to grant the additional reduction. See United States v. Patterson, 11 F.3d
824, 825 (8th Cir. 1993) (per curiam) (standard of review). By the time
Turner pleaded guilty ten days before trial, the court had granted three
continuances of the trial date and the government had fully prepared for
trial. See United States v. Thompson, 60 F.3d 514, 517 (8th Cir. 1995).
Turner may bring any claim he has for ineffective assistance of counsel in
a separate proceeding under 28 U.S.C. § 2255 where the record can be
appropriately developed. See United States v. Sanchez, 927 F.3d 376, 378
(8th Cir. 1991).

     Accordingly, we affirm.

     A true copy.

           Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-